DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/10/2022 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 01/10/2022.
Claims 1-4, 6-8, 10-13 and 15-20 are pending in the application. Claims 1, 3-4 and 13 are currently amended. Claims 2, 6-8, 10-12 and 15-20 are previously presented. Claims 5, 9 and 14 remain cancelled. Claims 1-4, 6-8, 10-13 and 15-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 10 is objected to because of the following informalities:  “a lecithin, its derivative, or mixtures thereof” should read “the lecithin, its derivative, or the mixtures thereof”.   Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the dash sign between “%” and “of” should be removed. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “a monoglyceride, a diglyceride, or mixtures thereof” should read “the monoglyceride, the diglyceride, or the mixtures thereof”.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bons et al. (WO 2012/084438 A1) in view of Wester (USPGPub 2004/0219277 A1) and Dobenesque et al. (USPGPub 20110287160A1, cited in IDS filed 09/21/2020).
With respect to claims 1-4, 10, and 17, Bons et al. teach a method of preparing an edible fat continuous emulsion spread comprising preferably 40 to 70 wt% of an aqueous phase and 30 to 60 wt% of a fat phase (Abstract; page 1, lines 4-7; page 5, lines 19-29; page 10, lines 6-9; page 16, lines 21-25). In Examples 5-7, Bons et al. teach a method of preparing a fat continuous spread in which melted plant sterols (heated in an oven of about 60 degrees Celsius) were added to sunflower oil, said sunflower oil having a temperature of 15 degrees Celsius (liquid oil which is at a temperature of 1-15°C) (page 21, SET Il, lines 10-13; page 22, lines 6-8). This mixture was cooled to 15 degrees Celsius. Subsequently the structuring fat (hardstock- i.e. the interesterified mixture of 65% palm oil stearin (IV14) and 35% palm kernel oil), which is a fat powder produced by supercritical melt micronisation, was added to the mixture of plant sterol esters and sunflower oil (page 22, Table 4; page 23, lines 1-3). The resulting mixture (i.e. fat phase- fat slurry) had a temperature of 16 degrees Celsius (page 23, lines 3-4).
In addition, an aqueous phase was prepared by mixing all the aqueous phase ingredients), wherein the resulting aqueous phase was then cooled down to 12 degrees Celsius (page 23, lines 5-8). The fat phase was combined with the aqueous phase and mixed in a cooled pin stirrer, wherein the resulting fat continuous (water-in-oil emulsion) product exiting the mixture had a temperature of about 19 degrees Celsius (page 23, lines 9-13). According to Table 4, the fat continuous spread composition of the above examples comprises 4.27 and 5.27 wt % fat powder (fat powder comprising hardstock- interesterified mixture of palm oil stearin and palm kernel oil) in the fat phase. Table 4 also demonstrates that the plant sterol ester is in an amount of 12.5 wt% in the fat phase.
The overall disclosure of Bons et al. teaches a method in which the plant sterol esters are melted before they are mixed with the liquid oil and wherein the plant sterol esters have been subjected to a temperature of at /east the melting temperature of the plant sterol esters (temperature above its melting point) ((page 6, lines 21-20; page 7, lines 10-17). According to Bons et al., the combination of using plant sterols in the form of plant sterol esters and the step of mixing the plant sterol esters and structuring fat only when said structuring fat is present as fat crystals (fat powder) results in the plant sterols being finely divided in a thin non-continuous layer around the water droplets (page 7, lines 24-29).
In addition to what has been recited in the specific examples, Bons et al. also disclose that the fat phase of the fat continuous emulsion spread comprises 15 to 40 wt% (calculated on fat phase) of plant sterols esters (page 11, lines 1-3). Bons et al. disclose that the aqueous phase and/or the fat phase may suitably contain emulsifiers (page 10, lines 17-18; page 14, lines 13-14). Further, according to Bons et al., preferably the fat continuous emulsion spread comprises polyglycerol polyricinoleate (PGPR) emulsifier at an amount of 0.05 to 0.5 wt% (page 14, lines 50-11).
While Bons et al. teach a method for manufacturing edible fat-continuous emulsions as recited above, wherein plant sterol esters are provided in liquid form at a temperature above its melting point, wherein the plant sterol esters in liquid form are mixed with liquid oil, and wherein the fat phase comprises liquid oil and fat powder (one or more fat components), the reference fails to teach providing a hardstock fat in liquid form and mixing liquid oil with hardstock in liquid form, said hardstock fat being at a temperature above its melting point as claimed.
Wester discloses that stanol and sterol fatty acid esters, such as phytosterol esters which have been derived from plant sterols, form crystal networks with similar properties as those of conventional hardstock triglycerides (abstract; [0003]; [001 1]- [0012]; and [0014]). As a result, Wester teaches a method in which stanol and/or sterol esters are used to partly or totally replace hardstock in conventional fat blends for use in the preparation of foods like margarines and spreads, in order to give a crystal network with similar physical and melt-down properties in the mouth [0018].
Both Bons et al. and Wester disclose the use of plant sterol esters in fat blends for edible spreads (fat continuous emulsions), wherein the fat blend also comprises liquid oil and hardstock. Given that Wester teaches that plant sterol esters (phytosterol esters) can be used to totally replace conventional hardstock because of the similarity in the crystallinity and physical properties of the esters to those of hardstock fats, one having ordinary skill in the art would have considered plant sterol esters and hardstock fat to be interchangeable. Because plant sterol esters can totally replace hardstock fats in fat blends, it would have been obvious to substitute plant sterol esters for hardstock fats in fat blends and vice versa. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the plant sterol esters in the method of Bons et al. with an additional hardstock fat component, since they impart the same and/or similar characteristics in fat blends as demonstrated by Wester. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that plant sterol esters and hardstock fat to be interchangeable in the capacity of  preparing foods like margarines and spreads.
Given that Bons et al. teach providing plant sterol esters in liquid form and a step of mixing liquid oil at a temperature of 15°C with 12.5 wt% plant sterol ester, wherein the plant sterol ester can be at a temperature above its melting point, as well as combining the mixture with fat powder as recited above, it would have been obvious to subject a hardstock fat in liquid form to each of the above steps of Bons et al., since Wester demonstrates that the components are interchangeable.
While Bons et al. teach that the fat continuous emulsion spread can comprise a non-lecithin emulsifier polyglycerol polyricinoleate (PGPR) in an amount of 0.05 to 0.5 wt%, the reference fails to disclose wherein the composition further comprises lecithin and/or a lecithin derivative in an amount of 0.05 to 0.4% in addition to less than 0.001 wt% of non-lecithin emulsifier.
In the same field of endeavor, Dobenesque et al. teach a process for preparing an edible fat continuous spread emulsion comprising a fat phase that contains liquid oil and fat powder, and an aqueous phase, comprising the steps of mixing liquid oil, fat powder to form a slurry, followed by mixing the slurry with an aqueous phase to form the water-in-oil continuous emulsion ([0023-0026; 0041]). Further, Dobenesque et al. teach that fat soluble emulsifiers are commonly used in the preparation of fat continuous spreads to stabilize the desired water-in-oil emulsion; the fat soluble emulsifiers may be one or a combination of monoglyceride, lecithin, polyglycerol esters, etc.; it is within the reach of the skilled person to determine the suitable amount depending on the amount of fat used, and preferably the amount of fat soluble emulsifiers on total amount of product is 0.05 to 1.5 wt %, preferably 0.1 to 1, more preferably 0.15 to 0.6 and even more preferably 0.2 to 0.4 ([0041-0042; 0044-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bons et al. by including both a polyglycerol ester (e.g., PGPR as disclosed by Bon et al.) and lecithin in the emulsion of Bons et al. such that the total amount of emulsifiers is within the preferred range of 0.2-0.4%, for the reason that Dobenesque et al. teach that it is suitable to use a combination of polyglycerol ester and lecithin emulsifiers to stabilize an edible fat-continuous emulsion that comprises a fat phase and an aqueous phase, and suitable amount of emulsifiers is preferably 0.2-0.4%. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established the suitability of combining polyglycerol ester and lecithin emulsifier in an edible fat-continuous emulsion at an amount of 0.2-0.4%. See also MPEP 2144.06 which states, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As for the amount of non-lecithin emulsifier and the amount of lecithin, given that Dobenesque et al. as recited above teach the polyglycerol ester- lecithin emulsifier combination could be used to stabilize the edible W/O emulsion and the amount of emulsifiers is preferably 0.2 to 0.4%, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of each emulsifiers such that the emulsion could be better stabilized by the emulsifiers present and/or the total amount of emulsifier meets what Dobenesque et al. has suggested. As such, the amounts of each emulsifier as recited in the claims are merely obvious variants of the prior art, absent a clear showing of the criticality of such.

	
	
It is also noted that Bons et al. in view of Wester and Dobenesque et al. teach a method in which each of the weight percentages and the temperature ranges overlap with the respective claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 1)
Regarding claims 6-8 and 16, Bons et al. as modified by Wester and Dobenesque et al. teach the method as recited above with respect to claim 1. As previously disclosed, Example 7 of Bons et al. teaches a fat continuous emulsion, wherein the fat phase comprises 5.27 wt% fat powder comprising hardstock fat and 12.5 wt% plant sterol ester.
Bons et al. in view of Wester suggests substituting the plant sterol esters with melted hardstock fat (hardstock fat in liquid form) in the method of Bons et al. Therefore, the modified Bons et al. teach concentrations of the total amount of hardstock fat, the amount of fat powder comprising hardstock, and the amount of hardstock fat that is added in liquid form that are within the respective claim ranges as recited in claims 6-8 and 16.
Regarding claims 11-12 and 18, Bons et al. as modified by Wester and Dobenesque et al. teach the method as recited above with respect to claim 1. According to Bons et al., the aqueous phase may suitably contain a variety of food grade ingredients such as protein and polysaccharides (page 10, lines 17-19), which is interpreted to mean that neither the proteins nor the polysaccharides (hydrocolloids) are required within the emulsion.  As such, the limitations of claims 11-12 and 18 have been satisfied (the ranges as recited in the claims merely provide a maximum content without also requiring a minimum amount being present).

Claims 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bons et al. (WO 2012/084438 A1) in view of Dobenesque et al. (USPGPub 20110287160A1 A1, cited in IDS filed 09/21/2020).
Regarding claims 13, and 19, Bons et al. teach the edible fat-continuous emulsion obtained from the method as recited above with respect to claims 1 and 10- 12, wherein the respective concentrations of total fat, dispersed water phase, protein, and thickeners or hydrocolloids overlap with the claimed concentrations.
While Bons et al. teach that the fat continuous emulsion spread can comprise a non-lecithin emulsifier polyglycerol polyricinoleate (PGPR) in an amount of 0.05 to 0.5 wt%, the reference fails to disclose wherein the composition further comprises lecithin and/or a lecithin derivative in an amount of 0.05 to 0.4% by weight based on the total emulsion in addition to less than 0.001 wt% of non-lecithin emulsifier.
In the same field of endeavor, Dobenesque et al. teach a process for preparing an edible fat continuous spread emulsion comprising a fat phase that contains liquid oil and fat powder, and an aqueous phase, comprising the steps of mixing liquid oil, fat powder to form a slurry, followed by mixing the slurry with an aqueous phase to form the water-in-oil continuous emulsion ([0023-0026; 0041]). Further, Dobenesque et al. teach that fat soluble emulsifiers are commonly used in the preparation of fat continuous spreads to stabilize the desired water-in-oil emulsion; the fat soluble emulsifiers may be one or a combination of monoglyceride, lecithin, polyglycerol esters, etc.; it is within the reach of the skilled person to determine the suitable amount depending on the amount of fat used, and preferably the amount of fat soluble emulsifiers on total amount of product is 0.05 to 1.5 wt %, preferably 0.1 to 1, more preferably 0.15 to 0.6 and even more preferably 0.2 to 0.4 ([0041-0042; 0044-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bons et al. by including both a polyglycerol ester (e.g., PGPR as disclosed by Bons et al.) and lecithin in the emulsion of Bons et al. such that the total amount of emulsifiers is within the preferred range of  0.2-0.4%, for the reason that Dobenesque et al. teach that it is suitable to use a combination of polyglycerol ester and lecithin emulsifiers to stabilize an edible fat-continuous emulsion that comprises a fat phase and an aqueous phase, and suitable amount of emulsifiers are preferably 0.2-0.4%. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established the suitability of combining polyglycerol ester and lecithin emulsifier in an edible fat-continuous emulsion at an amount of 0.2-0.4%. See also MPEP 2144.06 which states, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As for the amount of non-lecithin emulsifier and the amount of lecithin, given that Dobenesque et al. as recited above teach the polyglycerol ester- lecithin emulsifier combination could be used to stabilize the edible W/O emulsion and the amount of emulsifiers is preferably 0.2 to 0.4%, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of each emulsifiers such that the emulsion could be better stabilized by the emulsifiers present and/or the total amount of emulsifier meets what Dobenesque et al. has suggested. As such, the amount of each emulsifier as recited in the claims are merely obvious variant of the prior art, absent a clear showing of the criticality of such.

Regarding the Stevens value as recited in claims 13 and 19, Bons et al. as modified by Dobenesque et al. teach an edible fat-continuous emulsion that is substantially similar to that of the claimed fat continuous emulsion. Therefore, fat- continuous emulsion of the modified Bons et al. would have been expected to have a Stevens value that is similar to that of the claimed emulsion in the absence of convincing arguments or evidence to the contrary.

Regarding claims 15 and 20, Where Dobenesque et al. as recited above teach the fat soluble emulsifiers may be one or a combination of monoglyceride, lecithin, polyglycerol esters, etc., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a monoglyceride in the polyglycerol ester and lecithin emulsifier combination and has a reasonable expectation that doing so would be successful, for the reason that prior art has established that it is suitable to combine a monoglyceride, lecithin and a polyglycerol ester to stabilize the edible fat-continuous emulsion. See also MPEP 2144.06.
As for the amount of monoglyceride emulsifier, given that Dobenesque et al. as recited above teach a combination of monoglyceride, lecithin and polyglycerol esters could be used to stabilize the edible W/O emulsion and the amount of emulsifiers is preferably 0.2 to 0.4%, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of monoglyceride such that the emulsion could be better stabilized by the emulsifiers present and/or the total amount of emulsifiers meets what Dobenesque et al. has suggested. As such, the amounts of monoglycerides as recited in the claims are merely obvious variant of the prior art, absent a clear showing of the criticality of such.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered and the examiner’s response is shown below:
Applicant argues on pages 6-10 of the Remarks that cited arts fail to teach the limitation that both lecithin and non-lecithin emulsifiers are present.
This argument is considered but is moot over the new ground of rejection set forth in the instant office action.
Regarding claim 12, applicant argues on page 8 of the remarks that the Office has failed to explain why a POSITA would have selected component as a concentration of less than 0.1%.
Applicant’s arguments are considered but found unpersuasive. Applicant is invited to refer to page 5 of the Board Decision mailed 11/08/2021 for why the board deems that claim 12 is met by the cited arts. In particular, claim 12 is satisfied because the range recited in the claim merely provides a maximum content without also requiring a minimum amount being present, and that Bons et al. reasonably suggest that hydrocolloids is not required.
Applicant asserts on pages 8-9 of the Remarks that the claimed method has surprising benefits of producing an emulsion that does not need stabilizers or thickener.
Applicant’s arguments are considered. However, it does not appear the claims recite that thickener or stabilizer is not present in the emulsion. On the contrary, claim 12 merely recites a thickener or hydrocolloid amount of less than 0.1%. Applicant appears to have argued some feature that is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Regardless, Bons as recited above includes the embodiment teaching the emulsion does not have a hydrocolloid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793